DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 07/12/2021 is acknowledged.  The traversal is on the ground(s) that “a search for the claimed apparatus of a drying environment would necessarily result in search results for the method of drying a substrates using the drying environment”.  This is not found persuasive because the apparatus as claimed can be used to practice another and materially different process.  The process of Group II requires transferring a first substrate into a dryer through a first dryer opening while a sliding door, having a length and a width, is positioned within a drying environment such that the entire length of the sliding door is below a drying environment opening; drying the first substrate by raising the first substrate past the plurality of spray bars and out of the dryer through a second dryer opening while the sliding door is in the position such that the entire length of the sliding door covers the drying environment opening; lowering the sliding door to a position such that the length of the sliding door partially covers the drying environment opening while the first substrate is loaded onto a rotation platform within the drying environment; and transferring the first substrate to the factory interface through the drying environment opening while the sliding door is in the position such that the entire length of the sliding door is below the drying environment opening and simultaneously transferring a second substrate into the dryer through the first dryer opening; wherein the first substrate is transferred and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (herein after AAPA) in view of Murakami et al. (US 5,671,764; hereinafter Murakami) and Achkire et al. (US 2005/0241684; hereinafter Achkire).

    PNG
    media_image1.png
    452
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    507
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    612
    470
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    694
    393
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    225
    365
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    357
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    231
    353
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    703
    484
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    740
    408
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    775
    407
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    751
    392
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    734
    380
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    743
    378
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    756
    451
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    574
    450
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    593
    496
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    763
    378
    media_image17.png
    Greyscale


Regarding claims 1-5 & 7, AAPA discloses drying environment (102, fig. 1), comprising: 

a top portion (103, fig. 1) located above the dryer (104, fig. 1) within the drying environment (102, fig. 1), the top portion (103, fig. 1) having a drying environment opening (105, fig. 1) between the drying environment (102, fig. 1) and a factory interface (106, fig. 1).  (Application claim 1)
AAPA does not disclose at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position such that the length of the at least one sliding door covers the entirety of the drying environment opening and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; (Application claim 1) and 
wherein the at least one sliding door comprises two or more sliding doors. (Application claim 7)
Murakami teaches at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) having a length (Murakami, as shown in fig. 4) and a width (Murakami, as shown in fig. 4), the at least one sliding door (Murakami, 36 on left Murakami, fig. 4), wherein the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) is configured to move upwards to a position (Murakami, as shown in fig. 4) such that the length (Murakami, as shown in fig. 4) of the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) covers the entirety of the drying environment opening (Murakami, 35, fig. 4) and is configured to move downwards to a position such that the length (Murakami, as shown in fig. 4) of the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) is entirely below the drying environment opening (Murakami, 35, fig. 4) while the at least one substrate (Murakami, W, fig. 4) is within the drying environment (Murakami, fig. 4); (Application claim 1) and
wherein the at least one sliding door (Murakami, 36 on left side of item 31, 36 on right side of item 31, ANNOTATED fig. 4) comprises two or more sliding doors (Murakami, see fig. 4). (Application claim 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position such that the length of the at least one sliding door covers the entirety of the drying environment opening and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; (Application claim 1) and wherein the at least one sliding door comprises two or more sliding doors (Application claim 7), as taught by Murakami, into the drying environment AAPA for minimizing the contaminants, such as dust particles, or liquid and/or solution particles, or etc…, from freely transferring from one processing chamber to another processing chamber during an operation of each individual processing chamber which would result in producing high quality products or substrates and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.
Furthermore, AAPA does not disclose a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 1)
wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the dryer; (Application claim 2)
wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the dryer, wherein the pusher receives the at least one substrate from the cradle; (Application claim 3)
wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 4)
wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform; (Application claim 5)
Achkire teaches a rotation platform (Achkire, 58, fig. 2A-I) within the top portion (Achkire, space portion at item 56, fig. 2A-I), wherein the rotation platform (Achkire, 58, fig. 2A-I) is configured to transfer the at least one substrate (Achkire, W, fig. 2A-I) to the factory interface through the dryer environment opening (Achkire recites “After the wafer W is secured on the platform 58, the platform 58 rotates to its horizontal position (FIG. 2F). An air cylinder 64 another location ( e.g., to a cassette). The platform 58 then returns to its generally vertically inclined process position (FIG. 21) ready to receive the next processed wafer W' as the next processing wafer W' when it is elevated from the drying section 28.), [0054], UNDERLINE emphasis added; thus, in other words, the platform or item 58 of Achhire is configured to transfer the substrate or wafer W to another location which can be a factory interface or etc…, and the substrate or wafer W of Achkire can be configured to pass through an opening of the drying apparatus 11 by using the item 66 before transferring to another location; and thus, further in other words, the platform or item 58 of Achhire is configurable to transfer the substrate or wafer W to another location, which can be a factory interface or etc…, through the opening of the drying apparatus 11 or the dryer environment opening); (Application claim 1)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a cradle (Achkire, 36, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) enters the dryer (Achkire, 11, fig. 2A-I); (Application claim 2)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a pusher (Achkire, 44, fig. 2A-I) configured to raise the at least one substrate (Achkire, W, fig. 2A-I) out of the dryer (Achkire, 11, fig. 2A-I), wherein the pusher (Achkire, 44, fig. 2A-I) receives the at least one substrate (Achkire, W, fig. 2A-I) from the cradle (Achkire, 36, fig. 2A-I); (Application claim 3)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a catcher (Achkire, 60, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) Achkire, 44, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) exits the dryer; (Application claim 4)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a finger (Achkire, 62, fig. 2A-I) configured to secure the at least one substrate (Achkire, W, fig. 2A-I) to the rotation platform (Achkire, 58, fig. 2A-I); (Application claim 5)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 1) wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the dryer; (Application claim 2) wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the dryer, wherein the pusher receives the at least one substrate from the cradle; (Application claim 3) wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 4) wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform (Application claim 5), as taught by Achkire, into the modified drying environment of AAPA for providing an automatic material handling system which simultaneously receiving and unloading the substrates at the same time during a drying process which would result in reducing the processing time and thus the production rate is increased.  Consequently, the manufacturing cost is reduced and thus benefits the consumer.    

Regarding claim 6, AAPA as modified discloses the limitations of the drying environment of claim 1 above, but does not disclose wherein the dryer further comprises a plurality of spray bars configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor. 
Achkire further teaches the dryer (Achkire, 11, fig. 2A-I) further comprises a plurality of spray bars (Achkire, 50, fig. 2A-I) configured to spray the at least one substrate (Achkire, W, fig. 2A-I) with an isopropyl alcohol (IPA) vapor (Achkire, IPA vapor, [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the drying environment of AAPA with the dryer further comprises a plurality of spray bars configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor, as taught by Achkire, for effectively removing the bath fluid remaining on the substrate’s surfaces which would result in avoiding streaks, spotting and/or residue marks forming on the surfaces of the substrate and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.

Regarding claims 8-14, AAPA discloses a drying environment (102, fig. 1), comprising: 
a dryer (104, fig. 1), comprising: 
a lid (see ANNOTATED fig. 1) having a first dryer opening (left opening of the lid, ANNOTATED fig. 1) and a second dryer opening (right opening of the lid where item 112 disposing inside, ANNOTATED fig. 1), wherein the lid (see ANNOTATED fig. 1) is configured to receive at least one substrate (112, fig. 1) into the dryer (104, fig. 1) through the first dryer opening (left opening of the lid, ANNOTATED fig. 1) and allow the at least one substrate (112, fig. 1) to exit the dryer (104, fig. 1) through the second 
a rinsing portion (lower portion or rinsing portion of item 104, ANNOTATED fig. 1) having a tube of liquid (as shown in fig. 1, the lower portion or rinsing portion of item 104 has a tube shape wall containing the liquid which is the same as the lower portion or rinsing portion 302 of item 204, figs. 2 & 3, of the instant application having a tube shape wall containing the liquid); and 
a top portion (103, fig. 1) located above the dryer (104, fig. 1) within the drying environment (102, fig. 1), the top portion (103, fig. 1) having a drying environment opening (105, fig. 1) between the drying environment (102, fig. 1) and a factory interface (106, fig. 1); (Application claim 8)
AAPA does not disclose a drying portion having a plurality of spray bars located directly above the tube of liquid; (Application claim 8) and 
wherein the plurality of spray bars are configured to spray the at least one substrate with an isopropyl alcohol (IPA) vapor. (Application claim 13)
Achkire teaches a drying portion (Achkire, 28, fig. 2A-I) having a plurality of spray bars (Achkire, 50, fig. 2A-I) located directly above the tube of liquid (Achkire, 18a, fig. 1, 2A, [0030]); (Application claim 8) and
wherein the plurality of spray bars (Achkire, 50, fig. 2A-I) are configured to spray the at least one substrate (Achkire, W, fig. 2A-I) with an isopropyl alcohol (IPA) vapor (Achkire, IPA vapor, [0038]). (Application claim 13)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate a drying portion having a plurality of spray bars Achkire, into the drying environment of AAPA for effectively removing the bath fluid remaining on the substrate’s surfaces which would result in avoiding streaks, spotting and/or residue marks forming on the surfaces of the substrate and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.
Furthermore, AAPA does not disclose a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 8)
wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the rinsing portion of the dryer; (Application claim 9)
wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the rinsing portion into the drying portion of the dryer, wherein the pusher is configured to receive the at least one substrate from the cradle; (Application claim 10)
wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 11)
wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform. (Application claim 12)
Achkire further teaches a rotation platform (Achkire, 58, fig. 2A-I) within the top portion (Achkire, space portion at item 56, fig. 2A-I), wherein the rotation platform (Achkire, 58, fig. 2A-I) is configured to transfer the at least one substrate (Achkire, W, fig. 2A-I) to the Achkire recites “After the wafer W is secured on the platform 58, the platform 58 rotates to its horizontal position (FIG. 2F). An air cylinder 64 (FIG.1) which may include an adjustable stop and shock absorber (not shown) may be used to lower the platform 58 to a defined output position, for example, at an elevation where a wafer handler 66 (FIG. 2H) may extract the wafer W. The finger 62 is then retracted as shown in FIG. 2H, and the wafer handler 66 picks up the wafer W to transfer it to another location ( e.g., to a cassette). The platform 58 then returns to its generally vertically inclined process position (FIG. 21) ready to receive the next processed wafer W' as the next processing wafer W' when it is elevated from the drying section 28.), [0054], UNDERLINE emphasis added; thus, in other words, the platform or item 58 of Achhire is configured to transfer the substrate or wafer W to another location which can be a factory interface or etc…, and the substrate or wafer W of Achkire can be configured to pass through an opening of the drying apparatus 11 by using the item 66 before transferring to another location; and thus, further in other words, the platform or item 58 of Achhire is configurable to transfer the substrate or wafer W to another location, which can be a factory interface or etc…, through the opening of the drying apparatus 11 or the dryer environment opening); (Application claim 8)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a cradle (Achkire, 36, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) enters the rinsing portion (Achkire, 26, fig. 2A-I) of the dryer (Achkire, 11, fig. 2A-I); (Application claim 9)
wherein the dryer (Achkire, 11, fig. 2A-I) further comprises a pusher (Achkire, 44, fig. 2A-I) configured to raise the at least one substrate (Achkire, W, fig. 2A-I) out of the rinsing portion (Achkire, 26, fig. 2A-I) into the drying portion (Achkire, 28, fig. 2A-I) of the dryer Achkire, 11, fig. 2A-I), wherein the pusher (Achkire, 44, fig. 2A-I) is configured to receive the at least one substrate (Achkire, W, fig. 2A-I) from the cradle (Achkire, 36, fig. 2A-I); (Application claim 10)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a catcher (Achkire, 60, fig. 2A-I) configured to receive the at least one substrate (Achkire, W, fig. 2A-I) from the pusher (Achkire, 44, fig. 2A-I) as the at least one substrate (Achkire, W, fig. 2A-I) exits the dryer (Achkire, 11, fig. 2A-I); (Application claim 11)
wherein the rotation platform (Achkire, 58, fig. 2A-I) further comprises a finger (Achkire, 62, fig. 2A-I) configured to secure the at least one substrate (Achkire, W, fig. 2A-I) to the rotation platform (Achkire, 58, fig. 2A-I). (Application claim 12)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening; (Application claim 8) wherein the dryer further comprises a cradle configured to receive the at least one substrate as the at least one substrate enters the rinsing portion of the dryer; (Application claim 9) wherein the dryer further comprises a pusher configured to raise the at least one substrate out of the rinsing portion into the drying portion of the dryer, wherein the pusher is configured to receive the at least one substrate from the cradle; (Application claim 10) wherein the rotation platform further comprises a catcher configured to receive the at least one substrate from the pusher as the at least one substrate exits the dryer; (Application claim 11) wherein the rotation platform further comprises a finger configured to secure the at least one substrate to the rotation platform. (Application claim 12), as taught by Achkire, into the drying environment of AAPA for providing an automatic material 
Moreover, AAPA does not disclose a sliding door having a length and a width positioned within the drying environment, wherein: 
the sliding door is positioned such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and 
the sliding door is positioned such that the length of the sliding door covers the entirety of the drying environment opening while the at least one substrate is raised past the plurality of spray bars; (Application claim 8) and 
wherein the length of the sliding door is greater than the width of the sliding door. (Application claim 14)
Murakami teaches a sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) having a length (Murakami, as shown in fig. 4) and a width (Murakami, as shown in fig. 4) positioned within the drying environment (Murakami, fig. 4), wherein: 
the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is positioned such that at least a portion of the length (Murakami, as shown in fig. 4) is below the drying environment opening (Murakami, 35 on the right side of item 31, ANNOTATED fig. 4) while the at least one substrate (Murakami, W, fig. 4) is below the plurality of spray bars (Murakami, 84, figs. 6, 8c); and 
the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is positioned such that the length (Murakami, as shown in fig. 4) of the sliding door (Murakami, Murakami, 35 on the right side of item 31, ANNOTATED fig. 4) while the at least one substrate (Murakami, W, fig. 4) is raised past (Murakami, see figs. 4, 6, 7, col. 7, lines 13-30) the plurality of spray bars (Murakami, 84, figs. 6, 8c); (Application claim 8) and 
wherein the length (Murakami, as shown in fig. 4) of the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4) is greater than the width (Murakami, as shown in fig. 4) of the sliding door (Murakami, 36 on right side of item 31, ANNOTATED fig. 4). (Application claim 14)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further incorporate a sliding door having a length and a width positioned within the drying environment, wherein: the sliding door is positioned such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and the sliding door is positioned such that the length of the sliding door covers the entirety of the drying environment opening while the at least one substrate is raised past the plurality of spray bars; (Application claim 8) and wherein the length of the sliding door is greater than the width of the sliding door. (Application claim 14), as taught by Murakami, into the drying environment of AAPA for minimizing the contaminants, such as dust particles, or liquid and/or solution particles, or etc…, from freely transferring from one processing chamber to another processing chamber during an operation of each individual processing chamber which would result in producing high quality products or substrates and thus the production scrap is reduced.  Thus, the manufacturing cost is reduced and thus benefits the consumer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.